Citation Nr: 0843153	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. M., and T. B.




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  He received various decorations evidencing combat 
including the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2007, the veteran testified before the undersigned 
at a videoconferenced Board hearing.  A copy of the 
transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 2001 rating decision denied a claim of 
entitlement to service connection for PTSD.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the January 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD, and raises a reasonable possibility of 
substantiating that claim.




CONCLUSION OF LAW

The January 2001 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.        38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R.   §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§  5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2008) require VA to notify the veteran of 
any evidence that is necessary to substantiate all elements 
of her claim, as well as the evidence VA will attempt to 
obtain and which evidence she is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of the favorable 
determination with respect to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, and the need to remand for additional 
information with regard to the merits of the issue, no 
further discussion of VCAA compliance is needed at this time.



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection for PTSD consists of medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for PTSD because he did not have a current 
diagnosis of PTSD.  See January 2001 rating decision.  
Therefore, for evidence to be new and material, it must 
contain a current diagnosis of PTSD.

In a February 2008 outpatient record, the veteran was 
diagnosed with chronic PTSD Although the psychiatrist noted 
that the veteran's PTSD was "likely primarily noncombat," 
the Board finds this is sufficient new and material evidence 
to reopen the claim for further development.  In addition, 
the veteran has testified that he has received a diagnosis of 
PTSD which is due to his service in Vietnam and the claim is 
reopened.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD, and to this 
extent only, the benefit sought on appeal is granted..


REMAND

The claim of entitlement to service connection for PTSD must 
be remanded for further development.  The veteran has not 
provided any information pertaining to his stressor(s).  In 
adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The veteran received a 
Combat Action Ribbon.  This is prima facie evidence that he 
engaged in combat against enemy forces while in the military.  
Id.  The veteran is therefore shown to have participated in 
combat, and any statements regarding his claimed stressors 
must therefore be accepted to the extent that they are 
consistent with the circumstances, conditions, and hardships 
of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f).  The veteran, however, has not provided lay 
testimony of his time in Vietnam.

Establishing a claim of entitlement to service connection for 
PTSD requires a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). The veteran must 
develop his stressor so that a mental health specialist can 
make an accurate diagnosis on remand.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  The veteran has 
been diagnosed with PTSD, but there is evidence that his 
diagnosis may be unrelated to service.  As noted above, the 
veteran also has not provided information about his time in 
Vietnam that could be examined by a mental health specialist 
and possibly linked to his PTSD.  Therefore, further 
development is required under VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a copy of the PTSD 
Questionnaire and ask them to submit 
details about his service in Vietnam, 
specifically what stressful events have 
caused his claimed PTSD.  As noted above, 
the record shows that the veteran has been 
awarded a Combat Action Ribbon, and any 
statements regarding his claimed stressors 
must therefore be accepted to the extent 
that they are consistent with the 
circumstances, conditions, and hardships 
of his service.

2.  The RO should obtain any new and 
missing records from VA, especially 
records from August 23, 2006 from Dr. K, 
the veteran's VA psychiatrist.  This 
record is referred to in the February 2008 
mental health consult report, but is not 
currently contained in the record.

3.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination.  The 
claims folder, to include any newly 
submitted medical records, if any, and a 
copy of this REMAND is to be provided to 
the physician for review.  After a full 
examination and thorough review of the 
record the examiner must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, whether 
PTSD can be related to the any claimed 
stressor(s) that occurred during the 
veteran's active service.  A complete 
rationale explaining the reasons for the 
opinion offered must be provided.  

4.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


